Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Walsh et al. (2017/0027735) discloses an exoskeleton system (Fig. 7C, Fig. 8A), comprising: a cable (cable 826, Fig. 8A); an exoskeleton device (orthopedic device 810, Fig. 8A) comprising: a frame (base 811, first end 812, second end 814, central region 816, Fig. 8A) comprising a first portion (1, see annotated Fig. A in the Non-Final rejection mailed March 29, 2022) coupled to a second portion (2, see annotated Fig. A) by a joint (3, see annotated Fig. A); a first lateral strut (4, annotated Fig. A) and a first medial strut (similar to 4, annotated Fig. A, but located on the medial side of the leg. As seen in Figs. 8A, 8D, 8E, there is a lateral side of the frame and a matching medial side of the frame that has a second cable 826) extending from the first portion (1) of the frame; a second lateral strut (5, see annotated Fig. A) and a second medial strut (similar to 5, Fig. A, but located on the medial side of the leg. As seen in Figs. 8A, 8D, 8E, there is a lateral side of the frame and a matching medial side of the frame that has a second cable 826) extending from the second portion (2, Fig. A) of the frame; wherein the first medial and lateral struts (4, Fig. A) are configured to redirect the cable (826, Fig. 8A) toward the second medial and lateral struts (5, Fig. A), and wherein the cable (826) is configured to be anchored (at point 824, Fig. 8A) to the second medial and lateral struts (5, Fig. A) and spaced from the frame (see Fig. 8A) by the first lateral strut and the first medial strut (4, Fig. A) and the second lateral strut and the second medial strut (5, Fig. A; see also Fig. 8A, the first medial/lateral struts and the second medial/lateral struts help support the cable and allow it to be spaced from the frame); a motor (such as drive motor 1222, Fig. 12) that is connected (operably) to the cable (Bowden cable 1202, Fig. 12) and configured to cause the cable to provide a torque about the joint (see the first sentence of [0098] and see actuator unit 1200, Fig. 12); wherein the cable (826) is configured to provide the torque by exerting a first force on the first medial/lateral strut (the Bowden cable 826 is configured to provide tension and release the tensile force. A force will be applied at point 822, Fig. 8A) and a second force on the second medial/lateral strut (the Bowden cable 826 is configured to provide tension and release the tensile force. A force will be applied at point 824, Fig. 8A), and wherein the cable (826) is further configured to provide the torque about the joint in a first direction (see Fig. 8A, when the Bowden cable 826 is applying an upwards torque, that is considered the first direction and it is a direction about the joint).
Walsh discloses an additional embodiment (Fig. 7C) that includes at least one
pulley (two pulleys shown in element 718, Fig. 7C) supported in the first medial/lateral strut (718, Fig. 7C) at the location where the first crossbar would be in the modified device (the right-most pulley in Fig. 7C is at the location where the first crossbar is located in the Walsh/Segal device).
	Segal (4,606,542) teaches a related lower limb exoskeleton device (Fig. 2) that includes a first crossbar (1, see annotated Fig. B in the Non-Final rejection mailed March 29, 2022) supported between a first lateral strut (3, Fig. B) and a first medial strut (2, Fig. B), used to redirect a cable (bands 21, Fig. 2) spaced apart from the frame (Fig. 2). The crossbar (1) is adjustable to widen or tighten the lower limb exoskeleton to better fit the user (16, see Fig. 4, see col. 2, lines 9-11, and see col. 2, lines 37-38). 
	Additionally, Zhao et al. (CN 106826762) discloses a related pulley-driven knee brace, wherein the pulley is centrally located along the brace and the cable is anchored below the knee joint (see Fig. 1).
However, none of the prior art of record teaches, discloses, or fairly suggests the claimed combination of an exoskeleton device with a first crossbar supported between a first lateral strut and a first medial strut, a second crossbar, supported between a second lateral strut and a second medial strut, wherein the first crossbar supports a pulley in a central portion of the first crossbar, the pulley being configured to redirect the cable toward the second crossbar and wherein the cable is configured to be anchored to a central portion of the second crossbar. Any modification of Walsh to relocate the laterally located pair of pulleys to be centrally located on the first crossbar, to include a second crossbar, and to have the cable anchored in the central portion of the second crossbar would require impermissible hindsight.
Therefore, claims 1-7 and 9-24 have been found allowable, since any conclusion of obviousness would be based upon improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785